United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3901
                                   ___________

Shawn Simmons,                          *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Dwight L. Fondren, Warden,              *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: June 2, 2009
                                Filed: June 10, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Shawn Simmons appeals the district court’s1 dismissal of his 28 U.S.C. § 2241
petition. Upon careful de novo review, see Hill v. Morrison, 349 F.3d 1089, 1091 (8th
Cir. 2003), we conclude that dismissal was proper for the reasons expressed by the
district court, see Superintendent v. Hill, 472 U.S. 445, 454-57 (1985). Accordingly,
we affirm the judgment. See 8th Cir. R. 47B.
                         ______________________________


      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.